DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021, 7/8/2021 and 8/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim objection on claim 11 is withdrawn.
Applicant's arguments, filed 9/14/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that Anton is silent with respect to, and has not been shown to disclose or to suggest, “appending a current block to a blockchain associated with the blockchain network by performing a consensus algorithm.” Anton discloses a hash value representing a block. This is different than “adding, to a history state object 
Examiner respectfully submits that Anton discloses that: “The hastory 2.104 is a hash history of the data organism 2.100. A sequential chain of blocks 2.300 forms an immutable record of transactions in which the data organism 2.100 participated.  Each block 2.304 of the sequential chain of blocks 2.300 comprise a transaction record 2.302 of a transaction 2.200 in which the data organism 2.100 previously participated (`T1` may stand for a first transaction, `T2` for a second transaction, etc.).  In addition, each of the blocks 2.304 includes a unique hash value (e.g., the hash value 2.306 of FIG. 2.3) calculated with a hash function.  The hash function may depend on both data of each of the blocks in addition to an order of each of the blocks such that any alternation of the data of any of the blocks or the block order in the sequential chain yields a different root hash of the hastory 2.104.  Thus, the set of transition stored in the sequential chain may be immutable.  The most recent hash value 2.306 in the sequential chain of blocks 2.300 may be referred to as a root hash value 2.306, and may be used as an identity of the particular data organism 2.100 and/or to generate identity claims.  The hastory is further described in conjunction with FIG. 2.2 through 2.4.” ([0079]), and Fig. 2.3 as below:

    PNG
    media_image1.png
    273
    829
    media_image1.png
    Greyscale

Examiner interprets that the trasactions T2, T3, T4 and T5 are added (appended) to the sequential chain of blocks 2.300 by the hash function which depend on both data of each of the blocks in addition to an order of each of the blocks such that any alternation of the data of any of the blocks or the block order in the sequential chain yields a different root hash, means for the hash function has to consent with data of each of the blocks of the transactions. Therefore, Anton teaches appending a current block to a blockchain associated with the blockchain network by performing a consensus algorithm.
In addition, Smith teaches adding, to a history state object database and after a current block is appended to a blockchain associated with the blockchain network based on performing a consensus algorithm, a block ID of the current block ([0051]: initiating generation of the block can include obtaining a previous block identifier for a latest added block in the blockchain from the blockchain, where a block identifier can be generated by applying a hash function to information contained in a block and storing the previous block identifier in the block).
This is claim rejections 35 USC 103, so it needs to combine Anton with the teaching of Smith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (U.S. Publication Number 2016/0344737, hereafter referred to as “Anton”) in view of Smith (U.S. Publication Number 2020/0334032).  
Regarding claim 1, Anton teaches a method for updating databases that store blockchain data ([0088] and Fig. 2.6), the method comprising:
receiving a transaction associated with a blockchain network ([0013]: discussing about a transaction record of the present transaction generated and deposited as a new block in the sequential chain of blocks of the hastory of the first data organism and/or the second data organism having the controlled identity; [0088] and Fig. 2.6: Operation 2.602 receives a communication from a first data organism 2.100 addressed to a 
determining, after the transaction is performed, an updated account state of a blockchain account involved in the transaction ([0088]: Operation 2.608 determines that the present transaction 2.200 is complete when the one or more computing processes terminate. For example, as shown in conjunction with FIG. 4.5, a use transaction may terminate when a protected resource is no longer in active use by the device 1.104; [0100]: The identity update 3.150 comprising data of the identity claim record 3.116 may then be transmitted through one or more channels of communication to the server 3.106 in the identity update 3.150 for assembly into an identical and/or virtually identical instance of the identity claim record 3.116, the assembly occurring in the transaction record generation 3.160.);
appending a current block to a blockchain associated with the blockchain network by performing a consensus algorithm ([0079] and Fig. 2.3: discussing about each of the blocks 2.304 includes a unique hash value (e.g., the hash value 2.306 of FIG. 2.3) calculated with a hash function. Examiner interprets that the trasactions T2, T3, T4 and T5 are added to the sequential chain of blocks 2.300 by the hash function which depend on both data of each of the blocks in addition to an order of each of the blocks such that any alternation of the data of any of the blocks or the block order in the sequential chain yields a different root hash, means for the hash function has to consent with data of each of the blocks of the transactions.);
adding, to a history state object database, the updated account state, a hash value of the updated account state, an account identifier (ID) of the blockchain account and
updating, based on the hash value of the updated account state, the account ID, and the block ID, a state tree stored in a history state database ([0088]: Operation 2.614 re-calculates the root hash 2.310 of the hastory 2.104 with the hash function using inputs comprising the new block 2.304 of the hastory 2.104, to evolve the controlled identity of at the first data organism 2.100 and/or the second data organism 2.100).
Anton does not explicitly teach adding, to a history state object database and after a current block is appended to a blockchain associated with the blockchain network based on performing a consensus algorithm, a block ID of the current block.
adding, to a history state object database and after a current block is appended to a blockchain associated with the blockchain network based on performing a consensus algorithm, a block ID of the current block ([0051]: initiating generation of the block can include obtaining a previous block identifier for a latest added block in the blockchain from the blockchain, where a block identifier can be generated by applying a hash function to information contained in a block and storing the previous block identifier in the block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of uniqueness and auditing of a data resource through an immutable record of transactions in a hash history of Anton with the teaching about block identifier of Smith because the block can be encrypted prior to sending the block to the network of peer nodes to protect the information contained in the block from exploitation if intercepted (Smith, [0051]).

Regarding claim 3, Anton in view of Smith teaches wherein the consensus algorithm is based on one of proof of work (PoW), proof of stake (PoS), and practical Byzantine fault tolerance (PBFT) (Smith, [0020]: Nodes 110 can perform proof-of-work processing to determine which node 110 adds the block to the blockchain 112. In another example, proof-of stake can be used to determine which node 110 adds a block to the blockchain 112; [0051]: the multiple network nodes can perform proof-of-work processing to determine which network node generates the block to include the information for the device and the software update installed on the device).


Regarding claim 4, Anton in view of Smith teaches wherein the state tree is a content-addressed state tree (Anton, [0086] and Fig. 2.4: The Merkle tree implementation of the hastory 2.104 may be useful to reduce computing overhead in re-computing the root hash 2.310 and/or where the hastory 2.104 may include a large number of blocks 2.304).

Regarding claim 5, Anton in view of Smith teaches wherein the content-addressed state tree is a history state tree of a fixed-depth Merkle tree (FDMT), a sparse Merkle Tree (SMT), or a Merkle Patricia tree (MPT) (Anton, [0086] and Fig. 2.4: The Merkle tree implementation of the hastory 2.104 may be useful to reduce computing overhead in re-computing the root hash 2.310 and/or where the hastory 2.104 may include a large number of blocks 2.304).

Regarding claim 6, Anton in view of Smith teaches wherein updating the state tree includes adding one or more branch nodes and a leaf node under a state root associated with the current block and store the hash value of the updated account state, the account ID in the leaf node (Anton, [0086] and Fig. 2.4: The leaf hash 2.400C is then computing using as inputs block 2.304E (T5) and the block 2.304F (T5'). Later, when an even-numbered transaction (e.g., T6) is added to the sequential chain of blocks 2.300, T5' is replaced with T6 and all leaf hashes dependent on the block 2.304F are re-calculated (e.g., leaf hash 2.400C, the leaf hash 2.401B, the root hash 2.310)).

Regarding claim 7, Anton in view of Smith teaches wherein the leaf node stores hash values of account states and account IDs corresponding to a plurality of blockchain accounts of the blockchain network (Anton, [0086] and Fig. 2.4: In the case of the Merkle tree, the penultimate hash 2.408 may be the a hash value 2.500 of a leaf node that is dependent on the transaction immediately previous to a present transaction.  For example, in the embodiment of FIG. 2.4, the penultimate hash 2.408 may be the hash value 2.500C that uses as an input T5 of FIG. 2.4.).

Regarding claim 8, Anton in view of Smith teaches wherein the account IDs identify relative locations of corresponding hash values of account states of the plurality of blockchain accounts stored in the leaf node (Anton, [0086] and Fig. 2.4: The hash function calculating the root hash 2.310 uses the penultimate hash as an input through the incorporation of the penultimate hash in a higher leaf node (e.g., the lead node (1-1) of FIG. 2.4.).

Regarding claim 9, Anton in view of Smith teaches wherein an address of the leaf node is a hash value generated based on account states corresponding to a plurality of blockchain nodes (Anton, [0085] and Fig. 2.3: After repeating this process for five transactions 2.200, the sequential chain of blocks 2.300 may include four previous transactions 2.301, and one most recent block, the block 2.304E. In the embodiment of FIG. 2.3, the last hash value 2.306E of the sequential chain of blocks 2.300 is the root hash 2.310, which may be used to uniquely distinguish the data organism 2.100 from any other data organisms 2.100 in the datastore 1.114; [0086] and Fig. 2.4: The leaf hash 2.400C is then computing using as inputs block 2.304E (T5) and the block 2.304F (T5'). Later, when an even-numbered transaction (e.g., T6) is added to the sequential chain of blocks 2.300, T5' is replaced with T6 and all leaf hashes dependent on the block 2.304F are re-calculated (e.g., leaf hash 2.400C, the leaf hash 2.401B, the root hash 2.310)).

Regarding claim 10, Anton in view of Smith teaches wherein the consensus algorithm is performed after one or more of existence, validity, and authenticity of the transaction are verified (Anton, [0071] and Fig. 3.1: The authentication process may also include real-time authentication in association with the authorization of the device 1.104A to utilize a particular date resource (e.g., in conjunction with a use transaction as shown in FIG. 4.1).  The authentication process verifies an identity claim made by the device 1.104A by utilizing the evolving nature of an identity of the user profile that is associated with a user and/or the device 1.104A (such as the user profile 3.106 of FIG. 3)).

Claim 11 is rejected under the same rationale as claim 1. Anton also teaches a computer-implemented system for updating databases that store blockchain data, comprising: one or more processors; and one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform one or more operations ([0074]: computers that include computer processors, computer memories).
Claim 13 is rejected under the same rationale as claim 6.
Claim 14 is rejected under the same rationale as claim 7.
Claim 15 is rejected under the same rationale as claim 8.
Claim 16 is rejected under the same rationale as claim 9.
Claim 17 is rejected under the same rationale as claim 1. Anton also teaches a non-transitory, computer-readable medium for updating databases that store blockchain data, the non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations ([0074]: computers that include computer processors, computer memories, and may additionally use storage such as a hard disk, a solid-state).
Claim 19 is rejected under the same rationale as claim 6.
Claim 20 is rejected under the same rationale as claim 7.

Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anton in view of Smith, and further in view of Epremov (U.S. Publication Number 20210117960, continuation PCT/RU2019/050106 filed on 07/08/2019).
Regarding claim 2, Anton in view of Smith teaches the method of claim 1 as discussed above. Anton in view of Smith does not explicitly teach wherein the history state object database stores a mapping between an account ID, a block ID, a hash value of an account state, and an account state of each blockchain account of the blockchain network and an account state of a corresponding blockchain account.
Epremov teaches wherein the history state object database stores a mapping between an account ID, a block ID, a hash value of an account state, and an account state of each blockchain account of the blockchain network and an account state of a corresponding blockchain account ([0020]: Account identifier--unique account identifier in the blockchain. Mobile phone number, e-mail address, etc. could be used as an account identifier.  Identifier value is used to search for account address value in the blockchain. Identifier value is stored as a hash in the distributed ledger. In order to obtain account address value by identifier value, the hash-table in the distributed ledger is used in the form of key-value link, where key-account identifier hash, value-account address.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of uniqueness and auditing of a data resource through an immutable record of transactions in a hash history of Anton and with the teaching about the hash-table in the distributed ledger of Epremov because improving the settlement system efficiency is ensured by the fact that: settlements are executed online; service finance transactions are executed directly between user accounts without involving bank and payment systems; there are no fees to payment 
Claim 12 is rejected under the same rationale as claim 2.
Claim 18 is rejected under the same rationale as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170249482 A1 by Takaal et al. teaches a system which employs the block chain that uses the structure of the proof of work is present.  Moreover, a block chain that uses another consensus algorithm such as the proof of stake instead of the proof of work is also present.  
US 10579368 B2 by Wisnovsky teaches the various validity and format verification procedures may be performed in conjunction with a consensus algorithm, such as a PoW algorithm, a proof-of-stake (PoS) algorithm, proof-of-burn algorithm, proof-of-activity algorithm, proof-of-capacity algorithm, a practical byzantine fault tolerance (PBFT) algorithm, a Ripple protocol based algorithm, and/or the like.
US 20200167345 A1 by Zhuo et al. teaches a method of storing blockchain state data, wherein account state data in the blockchain is organized into a Merkle state tree and stored in a database; the Merkle state tree includes a current Merkle state tree formed by a latest account state of each blockchain account.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     
September 18, 2021